Case 3:16-cV-OO489-CWR-.]CG Document 25 Filed 12/17/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
Northern Division
ORDER To REASSIGN CAsEs
PURSUANT TO Section IV of Internal Rule 1, as amended, and to equitably

manage and distribute the caseload of the Court due to the retirement of Senior
United States District Judge William H. Barbour, Jr., and with the consent of the
affected judges, the Clerk of Court was directed to return the following civil cases to
the Northern District case assignment deck for random reassignment in accordance

With Section I A of Internal Rule 1. As a result thereof, the following civil cases are

‘ hereby reassigned to the following District Judges:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Short Style Case Number New Judge

CFPB v. All American 3:16-cv-356 Daniel P. Jordan Ill
US v. Hinds County 3:16-cv-489 Carlton W. Reeves
Mitchell V. Cenlar 3:16-cv-814 Daniel P. Jordan III
Jones v. Mason 3:17-cv-120 Henry T. Wingate
M&R v. Speciality 3:17-cV-20 Daniel P. Jordan III
Travelers v. Jackson 3:17-cv-220 Henry T. Wingate
Kent v. Int'l Paper 3:17~cv-350 Daniel P. Jordan III
Reed V. Taylorsville 3217-cv-710 Tom S. Lee

Lamey v. Navient 3:17-cv-945 Henry T. Wingate
Coker v. US 3:17-cv-961 Henry T. Wingate
Electro v. Beck 3:18-cv-17 Henry T. Wingate
Jones v. Armstrong 3:18-cv-129 Henry T. Wingate
Irons V. State Farm 3:18-cV-206 ' Carlton W. Reeves
Taylor v. Smith 3:18-cV-234 Daniel P. Jordan III
Harris v. Verneer 3:18-cv-262 Carlton W. Reeves
Sun State v. D's 3:18-cv-265 Daniel P. Jordan III
Zurich V. Wise 3:18-cv-460 Daniel P. Jordan III
Smith V. Wal-l\/lart 3:18-cV-504 Carlton W. Reeves
Wilson V. US 3:18-cv-559 Daniel P. Jordan III

 

 

 

 

 

 

Case 3:16-CV-OO489-CWR-.]CG Document 25 Filed 12/17/18 Page 2 of 2

 

 

 

 

 

 

 

 

 

Short Style Case Number New Jud,e;e

A-l v. Cambridge 3:18-cv-560 Carlton W. Reeves
Morris v. UPS 3:18-cv-561 Daniel P. Jordan lII
Liberty v. Horton 3:18-cv-600 Carlton W. Reeves
Gartman V. Panera 3:18-cv-626 Daniel P .Jordan IlI
Liberty Mutual V 3:18-cv-662 Carlton W. Reeves
Medworx

US v. Mississippi 3:70-cv-4706 Daniel P. Jordan

 

 

 

 

IT IS FURTHER ORDERED that (1) the present Magistrate Judge
assignment for these cases will remain unchanged, and (2) a copy hereof be

docketed in each case listed above.

  
 

SO ORDERED this the Z7#day of Dec.joer, 2018.

